Name: Commission Regulation (EC) No 1204/2003 of 4 July 2003 amending the specifications of three names appearing in the Annex to Regulation (EC) No 1107/96 (Roncal, Noix de Grenoble and Caciocavallo Silano)
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  marketing;  agricultural structures and production;  plant product
 Date Published: nan

 Important legal notice|32003R1204Commission Regulation (EC) No 1204/2003 of 4 July 2003 amending the specifications of three names appearing in the Annex to Regulation (EC) No 1107/96 (Roncal, Noix de Grenoble and Caciocavallo Silano) Official Journal L 168 , 05/07/2003 P. 0010 - 0012Commission Regulation (EC) No 1204/2003of 4 July 2003amending the specifications of three names appearing in the Annex to Regulation (EC) No 1107/96 (Roncal, Noix de Grenoble and Caciocavallo Silano)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Spanish authorities have requested in respect of the name "Roncal" registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(3), as last amended by Regulation (EC) No 828/2003(4), the amendment of the description and the method of production.(2) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Noix de Grenoble" registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 the amendment of the description, the method of production, the labelling and the national requirements.(3) In accordance with Article 9 of Regulation (EEC) No 2081/92, Italy has requested in respect of the name "Caciocavallo Silano" registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 the amendment of the description, the geographical area, the method of production, the labelling and the national requirements.(4) Following examination of these three requests for amendment, it has been decided that the amendments concerned are not minor.(5) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis.(6) It has been decided that the amendments in this case comply with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the Official Journal of the European Union(5) of the main points of the requested amendments to the specification.(7) Consequently, these amendments must be registered and published in the Official Journal of the European Union,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex to this Regulation are hereby registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 120, 15.5.2003, p. 3.(5) OJ C 210, 4.9.2002, p. 10 (Roncal).OJ C 206, 30.8.2002, p. 2 (Noix de Grenoble).OJ C 203, 27.8.2002, p. 2 (Caciocavallo Silano).ANNEXSPAINRoncal- Description:for:"Pressed cheese made from milk of ewes of the 'Rasa' and 'Lacha' breeds, not containing colostrum or medicinal products that might affect the preparation, ageing or conservation of the cheese.",read:"Pressed cheese made from milk of ewes of the 'Rasa' and 'Lacha' breeds and the F1 Lacha x Milchschaf crossbreed, not containing colostrum or medicinal products that might affect the preparation, ageing or conservation of the cheese.";for:"...the final product has a fat content (fat/dry extract) of more than 50 %.",read:"...the final product has a fat content (fat/dry extract) of more than 45 %.";for:"The physico-chemical properties of the cheese are as follows:>PIC FILE= "L_2003168EN.001102.TIF">"read:"The physico-chemical properties of the cheese are as follows:>PIC FILE= "L_2003168EN.001103.TIF">"- Method of production:for:"The milk is coagulated using sufficient natural rennet to ensure coagulation in a minimum of one hour.",read:"The milk is coagulated using sufficient natural rennet to ensure coagulation in a maximum of one hour.";for:"The curd maintains a temperature of between 32 °C and 37 °C during coagulation, cutting and draining.",read:"The curd maintains a temperature of between 30 °C and 37 °C during coagulation, cutting and draining."FRANCENoix de Grenoble- Description:Change in the minimum diameter of the nuts, from 27 to 28 mm (in line with the UN/EEC international standard.- Method of production:Introduction of pruning every three years.Introduction of irrigation methods.Change in the date for start of harvesting, which is now fixed by order of the prefect and is no longer always 20 September.Introduction of minimum area and spacing for each tree.- Labelling:Introduction of more precise labelling requirements: it is compulsory to include the designation name, the description "fresh walnuts" or "dry walnuts" in characters which are no larger than those of the designation name, the words "appellation d'origine contrÃ ´lÃ ©e" or "AOC" and the union sticker, all on the same side of the carton, in characters which are indelible, perfectly legible and visible.- National requirements:Replace "Decree-Law of 17 June 1938" by "Decree on the registered designation of origin 'Noix de Grenoble'".ITALYCaciocavallo Silano- Description:In particular, they lay down that cows' milk used in the production of "Caciocavallo Silano" must be raw or, if necessary, heated to 58 °C for 30 seconds and must derive from a maximum of four consecutive milkings during the two days prior to cheese production.- Geographical area:The newly created Provinces of Crotone and Vibo Valentia have been included. The area in which the PDO is produced in those two provinces was already included in the specification as part of the Province of Catanzaro. A number of municipalities within and bordering on the specified provinces in the geographical area with a proven tradition of production of "Caciocavallo Silano" cheese have been included.- Method of production:It is permitted to use natural whey inoculum prepared in the same production facility as the milk so as to maintain the organoleptic properties of the product. The minimum maturing period is increased to 30 days in order to ensure the quality of the cheese. In addition, the surface of the cheese may be given a colourless, transparent treatment that does not affect the colour of the rind.The treatment does not impair the specific character or quality of the cheese but considerably increases its shelf-life by preventing damage caused by yeast and/or mould on the rind.- Labelling:The PDO must bear a thermally impressed identification number allocated by the Consorzio di tutela formaggio Caciocavallo Silano (Association for the Protection of Caciocavallo Silano Cheese) to each producer covered by the inspection system, which permits each PDO product marketed to be traced. In addition, the colour of the mark is stipulated and the mark itself is amended to make the PDO logo more visible and more easily identified.- National requirements:References to national rules in force before the adoption of Regulation (EEC) No 2081/92 are deleted.